ELLETT, Justice:
The defendant, National Bank Of North America, has its principal place of business in the eastern district of New York State. It was sued in Utah for an alleged breach of contract with the plaintiff. It moved the trial court to dismiss the complaint on the ground that the court lacked jurisdiction to hear the matter since any suit against it could only be maintained in the eastern district of New York. The trial court refused to dismiss and on appeal, we affirmed.1
The bank then appealed to the United States Supreme Court, which Court disagreed with the reason for our decision but refused to dismiss on another ground and remanded the case for further proceeding, to wit: To determine whether the bank had waived its immunity from suit in Utah.2
We, therefore, remand this case to the trial court to determine if the bank, by its *874conduct, has waived such immunity from suit as it may have.
The bank has failed in its effort to have the complaint dismissed and, therefore, the plaintiff should be, and it is, awarded costs on this appeal.
GEORGE E. BALLIF, District Judge concurs.
HENRIOD, C. J., concurs in the main opinion and also concurs in the opinion of CROCKETT, J.
MAUGHAN, J., concurs in result.

. AssoC. of Obstetrics v. Apollo, 542 P.2d 1079 (Utah, 1975).


. National Bank of North America v. Assoc. of Obstetrics, 425 U.S. 460, 96 S.Ct. 1632, 48 L.Ed.2d 92, decided April 26, 1976. The decision of the Court was apparently based upon the case of Michigan National Bank v. Robertson, 372 U.S. 591, 594, 83 S.Ct. 914, 9 L.Ed.2d 961 (1963), which was based upon the prior case of Mercantile National Bank v. Langdeau, 371 U.S. 555, 83 S.Ct. 520, 9 L.Ed.2d 523 (1963). The Langdeau case merely held that a suit had to be brought in the home county of the bank when the bank was located within the state. We think our holding in the instant matter was more consonant with justice than are the cases cited in the decision by the U.S. Supreme Court. Those decisions would seem to require a person defrauded by a Federal Bank to travel thousands of miles in order to get any relief. Such holdings permit a Federal Bank to establish headquarters in one single county in any state and then establish hindquarters all over the nation, and thus be immune from the operation of the laws of all other states wherein it may choose to do business.